Citation Nr: 0513620	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for spinocerebellar 
degeneration with peripheral neuropathy, including as a 
result of exposure to herbicides in service.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he is entitled to service 
connection for spinocerebellar degeneration with peripheral 
neuropathy and TDIU.  Specifically, he asserts that 
spinocerebellar degeneration is a result of exposure to 
herbicides while he was stationed in Vietnam.  Review of the 
record reveals the matters are not ready for appellate 
disposition.

A VA examination is necessary to render a determination on 
the merits of the appellant's claim. 38 U.S.C.A. § 5103A(d).  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

The record indicates that the appellant was diagnosed after 
military service as having spinocerebellar degeneration and 
cerebral atrophy.  VA outpatient treatment records contain 
conflicting information regarding the etiology of the claimed 
disorder.  An entry dated in March 2001 notes that 
degeneration of the cerebellum was secondary to chemical 
exposure.  An entry dated in August 2001 indicates that 
etiologies such as toxic exposure were less likely given the 
complications of the findings and the veteran's history. 

Entries dated in 2004 reveal that spinocerebellar disease and 
atrophy were presumed due to Agent Orange exposure; however, 
it is not clear whether this is the opinion of the examiner 
or a history provided by the appellant.  Therefore, upon 
remand, a VA examination is necessary to determine whether 
spinocerebellar degeneration with peripheral neuropathy is 
related to the appellant's service on any basis, to include 
as a result of herbicides, to which the appellant is presumed 
exposed.

The Board received additional evidence in support of the 
appellant's claim in February 2005.  These records included 
VA outpatient treatment records dated in 2004.  Prior to 
receipt of these records, the last VA outpatient treatment 
records contained in the claims folder are dated in 2001.  As 
the appellant has maintained that he has been receiving 
treatment at the Chillicothe, Ohio, VA Medical Center (VAMC), 
it would appear that there are outstanding VA outpatient 
treatment records. 
 
VA is deemed to have constructive knowledge of these records 
and, as such they are considered to be evidence that is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . .").  Thus, upon remand VBA AMC 
should obtain any outstanding VA treatment records, to 
include those dated between 2001 and 2004, from the 
Chillicothe VAMC. 

The claims file indicates that the veteran saw a neurologist 
and was admitted to Miami Valley Hospital in Ohio for one 
week for testing in approximately 1985 or 1986.  It does not 
appear that these records have been associated with the 
claims file. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal Department or agency, to 
include records from private medical care providers. 
38 C.F.R. § 3.159(c)(1).  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request. Id.   After obtaining the necessary authorizations, 
VBA AMC should attempt to obtain the aforementioned private 
medical records.  All requests for records should be clearly 
documented in the claims file.

The appellant contends that he is entitled to TDIU as a 
result of his spinocerebellar degeneration with peripheral 
neuropathy.  As the issue of service connection for the 
claimed disorder has not been adjudicated, the TDIU claim is 
inextricably intertwined.  Therefore, consideration of the 
TDIU claim should be deferred until the claim of entitlement 
to service connection for spinocerebellar degeneration with 
peripheral neuropathy has been properly developed and 
adjudicated.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that he identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for spinocerebellar 
degeneration with peripheral neuropathy 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

a)	VBA AMC should obtain all outstanding 
VA treatment reports from the 
Chillicothe VAMC, to include those 
dated between 2001 and 2004.  
b)	VBA AMC should obtain all outstanding 
treatment records from Miami Valley 
Hospital located in Ohio. (If the 
records are not received, at least one 
follow-up request must be made).

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records, to include negative 
responses, should be clearly documented 
in the appellant's claims folder.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

5.  Once the veteran the development 
above has been completed, arrangements 
should be made with the appropriate VA 
medical facility for the appellant to be 
afforded the following examination: 
Neurology.  Send the claims folders to 
the examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folders in his/her examination 
report.  The examiner must supply 
complete rationale for any opinions 
expressed.

The examiner is asked to render an 
opinion as to the following:  whether 
spinocerebellar degeneration with 
peripheral neuropathy is related to the 
appellant's active duty military service, 
to include presumed exposure to 
herbicides.  The examiner must state the 
medical basis or bases for any opinion 
rendered.

6.  The appellant must be properly 
informed of his scheduled VA examination, 
and he should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the appellant does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for spinocerebellar 
degeneration with peripheral neuropathy 
and TDIU.  
	                
If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




